—In a matrimonial action in which the parties were divorced by judgment dated December 12, 1997, the plaintiff former husband appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), dated December 1, 1998, which after a hearing, found him to be in contempt of court for violating a prior order of protection of the same court dated July 9, 1997, and remanded him to the custody of the Westchester County Department of Correction for a period of five days.
Ordered that the order is affirmed, without costs or disbursements.
Where, as here, issues of credibility are presented, the trial court’s findings must be accorded great deference and will not be disturbed on appeal if supported by a fair interpretation of the evidence (see, Ferraro v Ferraro, 257 AD2d 596, 598; Matter of Greenberg v Greenberg, 226 AD2d 463). The record supports the trial court’s determination that the plaintiff violated the order of protection (see, Matter of Tina T. v Steven U., 243 AD2d 863).
The plaintiffs, remaining contentions are either not properly raised on this appeal or are without merit. Bracken, J. P., Thompson, Sullivan and Friedmann, JJ., concur.